Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment dated 22 October 2020, in which new claims 62-63 have been added, is acknowledged.
Claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are pending in the instant application.  
Claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2020 is acknowledged and considered.
Response to arguments of 22 October 2020
Applicant’s arguments (Remarks of 22 October 2020, pages 8-10) against the rejection of claims 1-3, 5-9, and 60-61 under 35 U.S.C. 103 over Lonn et al. (US 2015/0210655); and against the rejection of claims 1, 13, 16, 18-19, 23, 39, 42-43, 47, 54 under 35 U.S.C. 103 over Lonn et al. (US 2015/0210655), in view of Murray et al. (Eur. Respir. J. 2009, 34, 125-131), in further view of Murray et al. (Eur. Respir. J. 2009, 34, 361-364), have been considered.
Applicant has submitted on 22 October 2020 a Declaration of attribution under rule 130(a), which is used to invoke the exception under 35 U.S.C. 102(b)(1)(A) or 102(b)(2)(A). See MPEP 2155.01.

Applicant’s arguments (pages 10-14) against the rejections of claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-61 on the ground of nonstatutory obviousness-type double patenting over claims 1-8 of U.S. Patent No. 9,522,894; over claims 1-14 of U.S. Patent No. 9,815,805; over claims 1-6 of U.S. Patent No. 10,287,258, have been considered.
Applicant argues that the instantly claimed method provides an unexpected benefit over prior non-CF bronchiectasis treatment methods. Applicant presents results from a Phase 2 clinical trial of a compound (INS1007, (2S)-N-{(1S)-1-cyano-2-[4-(3-methyl-2- oxo-2,3-dihydro-1,3-benzoxazol-5-yl)phenyl]ethyl }-1,4-oxazepane-2-carboxamide) in treatment of non-CF bronchiectasis patients at 10 mg or 25 mg. Applicant discloses that the clinical study met its primary endpoint of time to first pulmonary exacerbation over the 24-week treatment period for both the 10 mg and 25 mg dosage groups of INS1007 compared to placebo (p=0.027, p=0.044, respectively). In addition, treatment with INS1007 resulted in a reduction in the frequency of  
Applicant argues that the above data indicate that the claimed subject matter is effective in the treatment of non- CF bronchiectasis, an indication for which no approved therapy exists and for which no DPP1 inhibitor has been reported to exhibit such an effect in human patients. Applicant argues that the claimed invention therefore provides a superior technical benefit over the prior art.
 These arguments are not persuasive because they are not relevant to the rejections on record. The point of the rejection of claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-61 on the ground of nonstatutory obviousness-type double patenting over claims 1-8 of U.S. Patent No. 9,522,894 is that claims 1-7 of U.S. Patent No. 9,522,894 are drawn to the very compounds of instant formula (I); there is a clear overlap between the genus of compounds in claims 1-7 of U.S. Patent No. 9,522,894 and the compounds used in the instantly claimed method.
The Specification of US patent No. 9,522,894 teaches that the compounds of formula (I) are DPP1 inhibitors useful to treat obstructive diseases of the airways such as, for example, bronchiectasis. Thus, bronchiectasis is specifically listed as a disease treatable with a compound of formula (I).
The examiner maintains that the person of ordinary skill in the art would have been motivated to use the instant compounds to treat bronchiectasis, because claims 1-7 of U.S. Patent 
Applicant argues (page 12, fourth paragraph) that it is improper for the Office to use the specification of the '894 patent unless it is for the purposes of interpreting the applied claims. MPEP § 804 (II)(B)(2). (The specification of the applied patent is technically not considered prior art.) This argument is not persuasive. See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).
For all these reasons, the rejections of claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-61 on the ground of nonstatutory obviousness-type double patenting over claims of U.S. Patent No. 9,522,894; over claims of U.S. Patent No. 9,815,805; over claims of U.S. Patent No. 10,287,258, are herein maintained, and modified rejections are made below, based on Applicant’s amendment of 22 October 2020.
 	Application 16/198,068 is now abandoned. As a result, the provisional rejection of claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-61 on the ground of nonstatutory obviousness-type double patenting over claims 1-59 of co-pending U.S. Patent Application No. 16/198,068 is herein withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  

Claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,522,894 (cited in PTO-892 of 22 May 2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 9,522,894 render obvious the instant claims.
Instant claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are drawn to a method of treating non-cystic fibrosis bronchiectasis comprising administering a therapeutically effective amount of a compound of formula (I) to a patient in need thereof. 
Claims 1-7 of U.S. Patent No. 9,522,894 are drawn to the very compounds of instant formula (I); claim 8 of U.S. Patent No. 9,522,894 is drawn to a method of treating asthma or chronic obstructive pulmonary disease (COPD) with a compound of formula (I). 
The Specification of US patent No. 9,522,894 teaches that the compounds of formula (I) are DPP1 inhibitors useful to treat, for example, bronchiectasis. 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use the teachings of claims 1-8 of U.S. Patent No. 9,522,894 to arrive at the instantly claimed invention. The person of ordinary skill in the art at the time the invention 
As such, claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are rendered obvious by claims 1-8 of U.S. Patent No. 9,522,894.

Claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,815,805 (cited in PTO-892 of 22 May 2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 9,815,805 render obvious the instant claims.
Instant claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are drawn to a method of treating non-CF bronchiectasis comprising administering a therapeutically effective amount of a compound of formula (I) to a patient in need thereof. 

It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use the teachings of claims 1-14 of U.S. Patent No. 9,815,805 to arrive at the instantly claimed invention. The person of ordinary skill in the art at the time the invention was made would have been motivated to use the instant compounds to treat bronchiectasis, because claims 1-14 of U.S. Patent No. 9,815,805 teach the very same compounds being useful to treat obstructive diseases of the airways; the genus of obstructive diseases of the airways encompasses the instantly claimed bronchiectasis. Thus, the person of ordinary skill in the art would have used a compound of formula (I) to treat bronchiectasis with the expectation of achieving therapeutic effect. Furthermore, the person of ordinary skill in the art would have been motivated to use a compound of formula (I) taught by claims 1-14 of U.S. Patent No. 9,815,805 to treat bronchiectasis in non-cystic fibrosis bronchiectasis patients, because practicing the method of treating bronchiectasis in a sub-population of patients, namely non cystic-fibrosis bronchiectasis patients, was expected to result in therapeutic effect.
As such, claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are rendered obvious by claims 1-14 of U.S. Patent No. 9,815,805.

Claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,287,258 (cited in PTO-892 of 22 May 2020).  Although the conflicting claims are claims 1-6 of U.S. Patent No. 10,287,258 render obvious the instant claims.
Instant claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-61 are drawn to a method of treating non-CF bronchiectasis comprising administering a therapeutically effective amount of a compound of formula (I) to a patient in need thereof. 
Claims 1-2 of U.S. Patent No. 10,287,258 are drawn to the very compounds of instant formula (I); claims 3, 5 of U.S. Patent No. 10,287,258 are drawn to a method of treating an obstructive disease of the airway with the very compounds of instant formula (I). 
The Specification of US patent No. 10,287,258 teaches that the compounds of formula (I) are effective to treat obstructive diseases of the airways such as bronchiectasis. 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use the teachings of claims 1-6 of U.S. Patent No. 10,287,258 to arrive at the instantly claimed invention. The person of ordinary skill in the art at the time the invention was made would have been motivated to use the instant compounds to treat bronchiectasis, because claims of U.S. Patent No. 10,287,258 teach the very same compounds useful to treat obstructive diseases of the airways; the genus of obstructive diseases of the airways encompasses the instantly claimed bronchiectasis. Thus, the person of ordinary skill in the art would have used a compound of formula (I) to treat bronchiectasis with the expectation of achieving therapeutic effect. Furthermore, the person of ordinary skill in the art would have been motivated to use a compound of formula (I) taught by claims of U.S. Patent No. 10,287,258 to treat bronchiectasis in non-cystic fibrosis bronchiectasis patients, because practicing the method of treating 
As such, claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are rendered obvious by claims 1-6 of U.S. Patent No. 10,287,258.

For the same reasons as presented above, claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,669,245 (cited in Applicant’s IDS of 22 October 2020).

Conclusion
Claims 1-3, 5-9, 13, 16, 18-19, 23, 39, 42-43, 47, 54 and 60-63 are rejected.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 22 October 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627